
	
		II
		Calendar No. 699
		110th CONGRESS
		2d Session
		S. 999
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Cochran (for
			 himself, Mr. Kennedy,
			 Mr. Warner, Mr.
			 Dorgan, Mrs. Murray,
			 Ms. Collins, Mr. Reed, Ms.
			 Cantwell, Mr. Coleman,
			 Mr. Burr, Mr.
			 Akaka, Mr. Chambliss,
			 Mr. Isakson, Mr. Menendez, Mrs.
			 Dole, Mr. Sanders,
			 Mr. Carper, Mr.
			 Cardin, Mr. Brown,
			 Mr. Johnson, Mr. Lautenberg, Mr.
			 Domenici, Mr. Kerry,
			 Mrs. Boxer, Mr.
			 Lott, Mr. Hatch,
			 Ms. Murkowski, Mr. Conrad, Mr.
			 Lieberman, Mr. Vitter,
			 Mr. Bingaman, Mr. Whitehouse, Mr.
			 Bunning, Mr. Casey,
			 Mr. Dodd, Mr.
			 Sessions, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			April 16, 2008
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act to improve stroke
		  prevention, diagnosis, treatment, and rehabilitation.
	
	
		1.Short titleThis Act may be cited as the
			 Stroke Treatment and Ongoing
			 Prevention Act of 2007.
		2.Findings and
			 goal
			(a)FindingsThe
			 Congress finds as follows:
				(1)Stroke is the
			 third leading cause of death in the United States. Each year approximately
			 700,000 Americans suffer a new or recurrent stroke and over 160,000 Americans
			 die from stroke.
				(2)Stroke costs the
			 United States $35,000,000,000 in direct costs and $56,800,000,000 in indirect
			 costs each year.
				(3)Stroke is one of
			 the leading causes of adult disability in the United States. Between 15 percent
			 and 30 percent of stroke survivors are permanently disabled. Presently, there
			 are 4,700,000 stroke survivors living in the United States.
				(4)Members of the
			 general public have difficulty recognizing the symptoms of stroke and are
			 unaware that stroke is a medical emergency. Frequently, stroke patients wait as
			 many as 22 hours or more before presenting at the emergency room. Forty-two
			 percent of individuals over the age of 50 do not recognize numbness or
			 paralysis in the face, arm, or leg as a sign of stroke and 17 percent of them
			 cannot name a single stroke symptom.
				(5)Recent advances in
			 stroke treatment can significantly improve the outcome for stroke patients, but
			 these therapies must be administered properly and promptly. Only 3 percent of
			 stroke patients who are candidates for acute stroke intravenous thrombolytic
			 drug therapy receive the appropriate medication.
				(6)New technologies,
			 therapies, and diagnostic approaches are currently being developed that will
			 extend the therapeutic timeframe and result in greater treatment efficacy for
			 stroke patients.
				(7)Few States and
			 communities have developed and implemented stroke awareness programs,
			 prevention programs, or comprehensive stroke care systems.
				(8)The degree of
			 disability resulting from stroke can be reduced substantially by educating the
			 general public about stroke and by improving the systems for the provision of
			 stroke care in the United States.
				(b)GoalIt
			 is the goal of this Act to improve the provision of stroke care in every State
			 and territory and in the District of Columbia, and to increase public awareness
			 about the prevention, detection, and treatment of stroke.
			3.Amendment
			 regarding stroke prevention, treatment, and rehabilitationTitle III of the
			 Public Health Service Act (42 U.S.C.
			 241 et seq.) is amended by adding at the end the following:
			
				SStroke prevention,
				treatment, and rehabilitation programs
					IAuthorities and
				duties of the Secretary
						399HH.Responsibilities
				of the Secretary
							(a)In
				generalThe Secretary shall, with respect to stroke care—
								(1)establish and
				evaluate a grant program under section 399JJ to enable States to develop
				statewide stroke care systems;
								(2)foster the
				development of appropriate, modern systems of stroke care through the sharing
				of information among agencies and individuals involved in the study and
				provision of such care;
								(3)provide to State
				and local agencies technical assistance;
								(4)develop a model
				curriculum for training emergency medical services personnel, including
				dispatchers, first responders, emergency medical technicians, and paramedics,
				in the identification, assessment, stabilization, and prehospital treatment of
				stroke patients;
								(5)issue
				recommendations or guidelines on best practices for the establishment and
				operation of statewide stroke systems, including recommendations or guidelines
				on best practices for the establishment and operation of stroke care centers;
				and
								(6)provide, to the
				extent practicable, information to the public on the recognition of the signs
				and symptoms of stroke and the appropriate actions to take to assist an
				individual in obtaining appropriate and timely care following a stroke.
								(b)Grants,
				cooperative agreements, and contractsThe Secretary may make
				grants, and enter into cooperative agreements and contracts, for the purpose of
				carrying out subsection (a).
							(c)Rules of
				construction
								(1)Existing
				guidelinesNothing in subsection (a)(5) shall be construed to
				require the Secretary to issue new recommendations or guidelines where existing
				recommendations or guidelines issued or adopted by the Secretary are applicable
				to the establishment of statewide stroke systems. Where an existing
				recommendation or guideline is applicable to the establishment of statewide
				stroke systems, the Secretary may deem such recommendation or guideline to have
				been issued under subsection (a)(5).
								(2)Advisory nature
				of guidelinesRecommendations or guidelines issued under
				subsection (a)(5) shall be considered advisory in nature and shall not be
				construed to constitute a standard of care for the treatment of stroke.
								399II.Paul
				Coverdell National Acute Stroke RegistryThe Secretary shall maintain the Paul
				Coverdell National Acute Stroke Registry by—
							(1)continuing to
				develop and collect specific data points as well as appropriate benchmarks for
				analyzing care of acute stroke patients;
							(2)continuing to
				develop a national registry model that measures the delivery of care to
				patients with acute stroke in order to provide real-time data and analysis to
				reduce death and disability from stroke and improve the quality of life for
				acute stroke survivors;
							(3)fostering the
				development of effective, modern stroke care systems (including the development
				of policies related to emergency services systems) through the sharing of
				information among agencies and individuals involved in planning, furnishing,
				and studying such systems;
							(4)collecting,
				compiling, and disseminating information on the achievements of, and problems
				experienced by, State and local agencies and private entities in developing and
				implementing stroke care systems and, in carrying out this paragraph, giving
				special consideration to the unique needs of rural facilities and those
				facilities with inadequate resources for providing high-quality prevention,
				acute treatment, post-acute treatment, and rehabilitation services for stroke
				patients; and
							(5)carrying out any
				other activities the Secretary determines to be useful to fulfill the purposes
				of the Paul Coverdell National Acute Stroke Registry.
							IIState stroke care
				systems
						399JJ.Grants to
				States for stroke care systems
							(a)GrantsThe
				Secretary shall award grants to States for the development and implementation
				of stroke care systems that provide high-quality prevention, diagnosis,
				treatment, and rehabilitation.
							(b)Required
				uses
								(1)In
				generalIn carrying out activities described in subsection (a),
				each State that is awarded a grant under this section shall—
									(A)establish,
				enhance, or expand a statewide stroke care system for the purpose of ensuring
				access to high-quality stroke prevention, diagnosis, treatment, and
				rehabilitation, except that activities conducted under this subparagraph shall
				be consistent with guidelines or recommendations issued by the Secretary under
				section 399HH(a)(5) to the extent that such guidelines or recommendations have
				been issued;
									(B)establish,
				enhance, or expand, as appropriate, stroke care centers, except that activities
				conducted under this subparagraph shall be consistent with guidelines or
				recommendations issued by the Secretary under section 399HH(a)(5), to the
				extent that such guidelines or recommendations have been issued;
									(C)conduct evaluation
				activities to monitor clinical outcomes and procedures and to verify resources,
				infrastructure, and operations devoted to stroke care;
									(D)enhance, develop,
				and implement model curricula for training emergency medical services personnel
				in the identification, assessment, stabilization, and prehospital treatment of
				stroke patients which may, at the discretion of the State, consist of or be
				based on the model curriculum developed by the Secretary under section
				399HH(a)(4);
									(E)enhance
				coordination of emergency medical services with respect to stroke care;
									(F)establish,
				enhance, or improve a central data reporting and analysis system described in
				subsection (c);
									(G)establish,
				enhance, or improve a support network described in subsection (d) to provide
				assistance to facilities with smaller populations of stroke patients or less
				advanced on-site stroke treatment resources;
									(H)consult with
				organizations and individuals with expertise in stroke prevention, diagnosis,
				treatment, and rehabilitation; and
									(I)with respect to
				carrying out subparagraph (C) through (H), use the best available evidence and
				consensus recommendations of professional associations.
									(2)Permissible
				usesIn developing and implementing a stroke care system
				described in paragraph (1), each State that is awarded a grant under this
				section may—
									(A)improve existing
				State stroke prevention programs;
									(B)conduct a stroke
				education and information campaign, including by—
										(i)making public
				service announcements about the warning signs of stroke and the importance of
				treating stroke as a medical emergency; and
										(ii)providing
				education regarding ways to prevent stroke and the effectiveness of stroke
				treatment; and
										(C)make grants to
				public and non-profit private entities for medical professional development in
				accordance with subsection (e).
									(c)Central data
				reporting and analysis systemA central data reporting and
				analysis system described in this subsection is a system that collects data
				from facilities that provide direct care to stroke patients and uses the
				data—
								(1)to identify the
				number of stroke patients treated in the State;
								(2)to monitor patient
				care in the State for stroke patients at all phases of stroke for the purpose
				of evaluating the diagnosis, treatment, and treatment outcome of such stroke
				patients;
								(3)to identify the
				total amount of uncompensated and under-compensated stroke care expenditures
				for each fiscal year by each stroke care facility in the State;
								(4)to identify the
				number of acute stroke patients who receive advanced drug therapy;
								(5)to identify
				patients transferred within the statewide stroke care system, including reasons
				for such transfer; and
								(6)to communicate to
				the greatest extent practicable with the Paul Coverdell National Acute Stroke
				Registry.
								(d)Support
				networkA support network described in this subsection may
				include the following:
								(1)The use of
				telehealth technology to connect facilities described in subsection (b)(1)(G)
				to more advanced stroke care facilities.
								(2)The provision of
				neuroimaging, laboratory, and any other equipment necessary to facilitate the
				establishment of a telehealth network.
								(3)The use of phone
				consultation, where useful.
								(4)The use of
				referral links when a patient needs more advanced care than is available at the
				facility providing initial care.
								(5)Any other
				assistance determined appropriate by the State.
								(e)Medical
				professional development in advanced stroke treatment and prevention
								(1)In
				generalA State may use funds received under a grant under this
				section to make subgrants to public and non-profit private entities for the
				development and implementation of education programs for appropriate medical
				personnel and health professionals in the use of newly developed diagnostic
				approaches, technologies, and therapies for the prevention and treatment of
				stroke.
								(2)Use of
				fundsA public or non-profit private entity shall use amounts
				received under a subgrant under this subsection for the continuing education of
				appropriate medical personnel in the use of newly developed diagnostic
				approaches, technologies, and therapies for the prevention and treatment of
				stroke.
								(3)Distribution of
				subgrantsIn awarding subgrants under this subsection, the
				Secretary shall ensure that such subgrants are equitably distributed among the
				geographical regions of the State and between urban and rural
				populations.
								(4)ApplicationA
				public or non-profit private entity desiring a subgrant under this subsection
				shall prepare and submit to the State involved an application at such time, in
				such manner, and containing such information as the State may require,
				including a plan for the rigorous evaluation of activities carried out with
				amounts received under such a subgrant.
								(f)Restrictions on
				use of paymentsThe Secretary may not, except as provided in
				paragraph (2), make payments to a State under this section for a fiscal year
				unless the State agrees that the payments will not be expended—
								(1)to make cash
				payments to intended recipients of services provided pursuant to this
				section;
								(2)to satisfy any
				requirement for the expenditure of non-Federal funds as a condition for the
				receipt of Federal funds;
								(3)to provide
				financial assistance to any entity other than a public or nonprofit private
				entity; or
								(4)for construction,
				alteration, or improvement of any building or facility.
								(g)Failure To
				comply with agreements
								(1)Repayment of
				payments
									(A)RequirementThe
				Secretary may, in accordance with paragraph (2), require a State to repay any
				payments received by the State under this section that the Secretary determines
				were not expended by the State in accordance with the agreements required to be
				made by the State as a condition of the receipt of payments.
									(B)Offset of
				amountsIf a State fails to make a repayment required in
				subparagraph (A), the Secretary may offset the amount of the repayment against
				any amount due to be paid to the State under this section.
									(2)Opportunity for
				a hearingBefore requiring repayment of payments under paragraph
				(1), the Secretary shall provide to the State an opportunity for a
				hearing.
								(h)Application
				requirementsThe Secretary may not award a grant to a State under
				this section unless—
								(1)the State submits
				an application containing agreements in accordance with this section;
								(2)the agreements are
				made through certification from the chief executive officer of the
				State;
								(3)with respect to
				such agreements, the application provides assurances of compliance satisfactory
				to the Secretary;
								(4)the application
				contains the plan provisions and the information required to be submitted to
				the Secretary; and
								(5)the application
				otherwise is in such form, is made in such manner, and contains such
				agreements, assurances, and information as the Secretary determines to be
				necessary to carry out this section.
								(i)Technical
				assistanceThe Secretary shall, without charge to a State
				receiving payments under this section, provide to the State (or to any public
				or nonprofit entity designated by the State) technical assistance with respect
				to the planning, development, and operation of any program carried out pursuant
				to this section. The Secretary may provide such technical assistance directly,
				through contract, or through grants.
							(j)Supplies and
				services in lieu of grant funds
								(1)In
				generalUpon the request of a State receiving payments under this
				section, the Secretary may, subject to paragraph (2), provide supplies,
				equipment, and services to the State and may detail to the State any officer or
				employee of the Department of Health and Human Services, for the purpose of
				assisting the State to achieve the purpose of the payments.
								(2)Reduction in
				paymentsWith respect to a request described in paragraph (1),
				the Secretary shall reduce the amount of payments to the State under this
				section by an amount equal to the costs of detailing personnel and the fair
				market value of any supplies, equipment, or services provided by the Secretary.
				The Secretary shall, for the payment of expenses incurred in complying with
				such request, expend the amounts withheld.
								(k)ReportNot
				later than 3 years after the date of the enactment of the Stroke Treatment and
				Ongoing Prevention Act of 2007, the Secretary shall report to the appropriate
				committees of the Congress on the activities of the States carried out pursuant
				to this section and section 399KK. Such report shall include an assessment of
				the extent to which Federal and State efforts to identify stroke centers,
				develop support networks, and enhance emergency medical services coordination
				and the training of emergency medical personnel, have increased the number of
				stroke patients who have received acute stroke consultation or therapy within
				the appropriate timeframe and reduced the level of disability due to
				stroke.
							(l)Limitation on
				administrative expensesThe Secretary may not award a grant to a
				State under this section unless the State agrees to use not more than 10
				percent of amounts received under the grant for administrative expenses.
							399KK.Planning
				grants
							(a)GrantsThe
				Secretary may award a grant to a State to assist such State in formulating a
				plan to develop a stroke care system in accordance with section 399JJ or in
				otherwise meeting the requirements of such section.
							(b)Submission to
				SecretaryThe chief executive officer of a State that receives a
				grant under this section shall submit to the Secretary a copy of the plan
				developed using the amounts provided under such grant. Such plan shall be
				submitted to the Secretary as soon as practicable after the plan has been
				developed.
							(c)Single grant
				limitationA State is not eligible to receive a grant under this
				section if the State previously received a grant under this section.
							399LL.Special
				considerationIn awarding
				grants under this subpart, the Secretary shall give special consideration to
				any State that has submitted an application for carrying out programs under
				such a grant—
							(1)in geographic
				areas in which there is—
								(A)an elevated
				incidence or prevalence of disability resulting from stroke; or
								(B)an elevated
				incidence or prevalence of stroke; or
								(2)that demonstrates
				a significant need for assistance in establishing a comprehensive stroke care
				system.
							IIIGeneral
				provisions
						399MM.General
				provisions
							(a)ConsultationsIn
				carrying out this part, the Secretary shall consult with organizations and
				individuals with expertise in stroke prevention, diagnosis, treatment, and
				rehabilitation.
							(b)DefinitionsIn
				this part:
								(1)StateThe
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
								(2)Stroke care
				systemThe term stroke care system means a statewide
				system to provide for the diagnosis, prehospital care, hospital definitive
				care, and rehabilitation of stroke patients.
								(3)StrokeThe
				term stroke means a brain attack in which blood
				flow to the brain is interrupted or in which a blood vessel or aneurysm in the
				brain breaks or ruptures.
								(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this part such sums as may be necessary for fiscal years 2008 through
				2012.
							.
		
	
		1.Short titleThis Act may be cited as the
			 Stroke Treatment and Ongoing
			 Prevention Act of 2008.
		2.GoalIt is the goal of this Act to improve the
			 provision of stroke care in every State and territory and in the District of
			 Columbia, and to increase public awareness about the prevention, detection, and
			 treatment of stroke.
		3.Amendment regarding
			 stroke prevention, treatment, and rehabilitationTitle III of the
			 Public Health Service Act (42 U.S.C.
			 241 et seq.) is amended by adding at the end the following:
			
				SStroke prevention,
				treatment, and rehabilitation programs
					IAuthorities and duties of
				the Secretary
						399HH.Responsibilities of
				the Secretary
							(a)In
				generalThe Secretary may, with respect to stroke care—
								(1)establish and evaluate a
				grant program under section 399JJ to enable States or consortia of States to
				develop stroke care systems;
								(2)foster the development of
				systems of stroke care through total quality improvement of health systems
				providing primary stroke prevention and identification, treatment, and
				rehabilitation of individuals who experience a stroke;
								(3)provide to State,
				consortia of States, and local agencies technical assistance; and
								(4)collaborate with
				appropriate medical and health professional associations to disseminate
				evidenced-based practices on stroke systems of care.
								(b)Grants, cooperative
				agreements, and contractsThe Secretary may make grants, and
				enter into cooperative agreements and contracts, for the purpose of carrying
				out subsection (a).
							399II.Sense of the Senate
				concerning the Paul Coverdell National Acute Stroke RegistryIt is the sense of the Senate that, as
				evidenced by the Paul Coverdell National Acute Stroke Registry, the Secretary
				considers stroke systems of care when allocating discretionary funds relating
				to stroke.
						IIState or consortia of
				States stroke care systems
						399JJ.Grants to States or
				consortia of States for stroke care systems
							(a)GrantsThe
				Secretary may award grants to States or consortia of States for the development
				and implementation of stroke care systems that provide high-quality prevention,
				diagnosis, treatment, and rehabilitation.
							(b)Required uses
								(1)In
				generalIn carrying out activities described in subsection (a),
				each State or consortia of States that is awarded a grant under this section
				shall—
									(A)establish, enhance, or
				expand a statewide stroke care system for the purpose of promoting the total
				quality improvement of stroke care consistent with evidence-based
				practices;
									(B)establish, enhance, or
				expand, as appropriate, stroke care centers, except that activities conducted
				under this subparagraph shall be consistent with evidence-based
				practices;
									(C)conduct evaluation
				activities to monitor clinical outcomes and procedures and mechanisms for
				evaluating the effectiveness of the resources, infrastructure, and operations
				devoted to stroke care;
									(D)enhance, develop, and
				implement effective methods for training emergency medical services personnel
				in the identification, assessment, stabilization, and prehospital treatment of
				stroke patients;
									(E)enhance coordination of
				emergency medical services, ground transportation services, and air
				transportation with respect to stroke care;
									(F)establish, enhance, or
				improve a support network described in subsection (c) to provide assistance to
				facilities with smaller populations of stroke patients or less advanced on-site
				stroke treatment resources;
									(G)consult with
				organizations and individuals with expertise in stroke prevention, diagnosis,
				treatment, and rehabilitation; and
									(H)with respect to carrying
				out subparagraph (C) through (H), use the best available evidence and consensus
				recommendations of professional associations.
									(2)Permissible
				usesIn developing and implementing a stroke care system
				described in paragraph (1), each State or consortia of States that is awarded a
				grant under this section may—
									(A)improve existing stroke
				prevention programs;
									(B)conduct a stroke
				education and information campaign, including by—
										(i)making public service
				announcements about the warning signs of stroke and the importance of treating
				stroke as a medical emergency; and
										(ii)providing education
				regarding ways to prevent stroke and the effectiveness of stroke treatment;
				and
										(C)make grants to public and
				non-profit private entities for medical professional development in accordance
				with subsection (d).
									(3)RegionalizationWith
				respect to a grantee under this section that is a consortium of States, nothing
				in this section shall be construed to require each of the member States of such
				consortium to carry out each of the activities described in subsection (b)(1).
				In such cases, the member States of the consortium shall allocate the
				activities described under subsection (b)(1) among the member States of the
				consortium in such a manner as to best promote the goal of regional
				cooperation.
								(c)Support
				networkA support network described in this subsection may
				include the following:
								(1)The use of telehealth
				technology to connect facilities described in subsection (b)(1)(G) to more
				advanced stroke care facilities. To the extent practicable, such technology
				shall be consistent with standards and implementation specifications used for
				the direct exchange of health information and adopted by the President.
								(2)The use of phone
				consultation, where useful.
								(3)The use of referral links
				when a patient needs more advanced care than is available at the facility
				providing initial care.
								(4)The use of any other
				assistance determined appropriate by the Secretary.
								(d)Medical professional
				development in advanced stroke treatment and prevention
								(1)In
				generalA State or consortia of States may use funds received
				under a grant under this section to make subgrants to public and non-profit
				private entities for the development and implementation of education programs
				for appropriate medical personnel and health professionals in the use of
				evidence-based diagnostic approaches, technologies, and therapies for the
				prevention and treatment of stroke.
								(2)Use of
				fundsA public or non-profit private entity shall use amounts
				received under a subgrant under this subsection for the continuing education of
				appropriate medical personnel in the use of evidence-based diagnostic
				approaches, technologies, and therapies for the prevention and treatment of
				stroke.
								(3)Distribution of
				subgrantsIn awarding subgrants under this subsection, the
				Secretary shall ensure that such subgrants are equitably distributed with
				special consideration given to rural areas or areas that are underserved by
				medical specialists within a State or consortia of States.
								(4)ApplicationA
				public or non-profit private entity desiring a subgrant under this subsection
				shall prepare and submit to the State or State consortia involved an
				application at such time, in such manner, and containing such information as
				the State or State consortia involved may require, including a plan for the
				rigorous evaluation of activities carried out with amounts received under such
				a subgrant.
								(e)Restrictions on use of
				paymentsThe Secretary may not make payments to a State or
				consortia of States under this section for a fiscal year unless the State or
				consortia agrees that the payments will not be expended—
								(1)to make cash payments to
				intended recipients of services provided pursuant to this section;
								(2)to satisfy any
				requirement for the expenditure of non-Federal funds as a condition for the
				receipt of Federal funds;
								(3)to provide financial
				assistance to any entity other than a public or nonprofit private entity;
				or
								(4)for construction,
				alteration, or improvement of any building or facility.
								(f)Failure To comply with
				agreements
								(1)Repayment of
				payments
									(A)RequirementThe
				Secretary may, in accordance with paragraph (2), require a State or consortia
				of States to repay any payments received by the State or consortia under this
				section that the Secretary determines were not expended by the State or
				consortia in accordance with the agreements required to be made by the State or
				consortia as a condition of the receipt of payments.
									(B)Offset of
				amountsIf a State or consortia of States fails to make a
				repayment required in subparagraph (A), the Secretary may offset the amount of
				the repayment against any amount due to be paid to the State or consortia under
				this section.
									(2)Opportunity for a
				hearingBefore requiring repayment of payments under paragraph
				(1), the Secretary shall provide to the State or consortia of States an
				opportunity for a hearing.
								(g)Application
				requirementsThe Secretary may not award a grant to a State or
				consortia of States under this section unless—
								(1)the State or consortia
				submits an application containing agreements in accordance with this
				section;
								(2)the agreements are made
				through certification from the chief executive officer of the State or States
				involved;
								(3)with respect to such
				agreements, the application provides assurances of compliance satisfactory to
				the Secretary;
								(4)the application contains
				the plan provisions and the information required to be submitted to the
				Secretary; and
								(5)the application otherwise
				is in such form, is made in such manner, and contains such agreements,
				assurances, and information as the Secretary determines to be necessary to
				carry out this section.
								(h)Technical
				assistanceThe Secretary may, without charge to a State or
				consortia of States receiving payments under this section, provide to the State
				or consortia (or to any public or nonprofit entity designated by the State or
				consortia) technical assistance with respect to the planning, development, and
				operation of any program carried out pursuant to this section. The Secretary
				may provide such technical assistance directly, through contract, or through
				grants.
							(i)Supplies and services
				in lieu of grant funds
								(1)In
				generalUpon the request of a State or consortia of States
				receiving payments under this section, the Secretary may, subject to paragraph
				(2), provide supplies, equipment, and services to the State or consortia and
				may detail to the State or consortia any officer or employee of the Department
				of Health and Human Services, for the purpose of assisting the State or
				consortia to achieve the purpose of the payments.
								(2)Reduction in
				paymentsWith respect to a request described in paragraph (1),
				the Secretary shall reduce the amount of payments to the State or consortia of
				States under this section by an amount equal to the costs of detailing
				personnel and the fair market value of any supplies, equipment, or services
				provided by the Secretary. The Secretary shall, for the payment of expenses
				incurred in complying with such request, expend the amounts withheld.
								(j)ReportNot
				later than 3 years after the date of the enactment of the Stroke Treatment and
				Ongoing Prevention Act of 2007, the Secretary may report to the appropriate
				committees of the Congress on the activities of the States or consortia of
				States carried out pursuant to this section and section 399KK. Such report
				shall include an assessment of the extent to which Federal and State efforts to
				identify stroke centers, develop support networks, and enhance emergency
				medical services coordination and the training of emergency medical personnel,
				have increased the number of stroke patients who have received acute stroke
				consultation or therapy within the appropriate timeframe and reduced the level
				of disability due to stroke.
							(k)Limitation on
				administrative expensesThe Secretary may not award a grant to a
				State or consortia of States under this section unless the State or consortia
				agrees to use not more than 10 percent of amounts received under the grant for
				administrative expenses.
							399KK.Special
				considerationIn awarding
				grants under this subpart, the Secretary may give special consideration to any
				State or consortia of States that has submitted an application for carrying out
				programs under such a grant—
							(1)in geographic areas in
				which there is—
								(A)an elevated incidence or
				prevalence of disability resulting from stroke;
								(B)an elevated incidence or
				prevalence of stroke; or
								(C)a rural area or area that
				is underserved by medical specialists;
								(2)that demonstrates a
				significant need for assistance in establishing a comprehensive stroke care
				system; or
							(3)that in the determination
				of the Secretary, will enhance regional cooperation.
							IIIGeneral
				provisions
						399LL.General
				provisions
							(a)ConsultationsIn
				carrying out this part, the Secretary may consult with organizations and
				individuals with expertise in stroke prevention, diagnosis, treatment, and
				rehabilitation.
							(b)Requirement of matching
				funds
								(1)In
				generalThe Secretary may not make a grant under this part unless
				the State (or consortia of States) involved agrees, with respect to the costs
				to be incurred by the State (or consortia) in carrying out the purpose for
				which such grant was made, to make available non-Federal contributions (in cash
				or in kind under paragraph (2)) toward such costs in an amount equal to not
				less than $1 for each $3 of Federal funds provided in the grant. Such
				contributions may be made directly or through donations from public or private
				entities.
								(2)Determination of amount
				of non-Federal contribution
									(A)In
				generalNon-Federal contributions required in paragraph (1) may
				be in cash or in kind, fairly evaluated, including equipment or services (and
				excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
									(B)Maintenance of
				effortIn making a determination of the amount of non-Federal
				contributions for purposes of paragraph (1), the Secretary may include only
				non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the State (or consortia) involved toward the purpose for
				which the grant was made for the 2-year period preceding the first fiscal year
				for which the State (or consortia) is applying to receive a grant under this
				part.
									(c)Supplement not
				supplantAmounts appropriated under this section shall be used to
				supplement and not supplant other Federal, State, and local public funds
				provided for activities under this part.
							(d)DefinitionsIn
				this part:
								(1)StateThe
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
								(2)Stroke care
				systemThe term stroke care system means a statewide
				system to provide for the diagnosis, prehospital care, hospital definitive
				care, and rehabilitation of stroke patients.
								(3)StrokeThe
				term stroke means a brain attack in which blood
				flow to the brain is interrupted or in which a blood vessel or aneurysm in the
				brain breaks or ruptures.
								(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this part such sums as may be necessary for fiscal years 2008 through
				2012.
							.
		
	
		April 16, 2008
		Reported with an amendment
	
